Exhibit 10.2

 

Stock Purchase Agreement

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 22, 2014,
is entered into by and among Knowledge Machine, Inc., a Nevada corporation
(“Knowledge Machine”), Igor Kaspruk (the “Seller”), and Songbird Development
Inc., a Nevada corporation (the “Company”).

 

RECITALS

WHEREAS, the Seller owns 4,000,000 of the issued and outstanding shares of
capital stock of the Company (the “Shares”);

 

WHEREAS, Knowledge Machine desires to acquire some of the Shares of capital
stock of the Company and the Seller desires to sell the same, on the terms and
conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I.
SALE AND PURCHASE OF SHARES

 

1.1           Purchase and Sale of Company Shares. Subject to and upon the terms
and conditions hereinafter set forth, at the Closing, and in reliance upon the
representations and warranties contained in this Agreement or made pursuant
hereto, the Seller hereby agrees to sell, assign, transfer, and deliver to
Knowledge Machine, and Knowledge Machine hereby agrees to purchase from the
Seller, 2,464,716 of the Shares (the “Acquired Shares”) free and clear of all
Encumbrances for the Purchase Price (the “Transaction”).

 

1.2           Cash Purchase Price. In consideration of the aforesaid sale,
assignment, transfer and delivery of the Acquired Shares, Knowledge Machine
shall, at the Closing, pay or cause to be paid to the Seller an amount, in cash,
equal to Thirty-five Thousand Eight Hundred Dollars ($35,800) (the “Purchase
Price”). All payments of cash must be made in immediately available funds by
wire transfer to an account or accounts specified by the Seller at least two (2)
Business Days prior to the date such payments are to be made.

 

1.3           Closing Date. Except as otherwise provided below, the closing of
the Transaction contemplated by this Agreement (the “Closing”) will take place
at The Law Offices of Ronald N. Vance & Associates, Attorneys at Law, 1656
Reunion Avenue, Suite 250, South Jordan, Utah, at 10:00 a.m., mountain daylight
time, on October 20, 2014, or as soon as practicable after the satisfaction or
waiver of the conditions set forth in this Agreement, or such other date, time,
and place as each of the parties hereto may otherwise agree in writing (the
“Closing Date”). If a party hereto is not in attendance at the Closing, Closing
may be held by conference call and delivery of the Closing documents may be
accomplished by nationally recognized overnight delivery services or as
otherwise as determined by the parties hereto. If the Closing is extended one or
more times by mutual consent of the parties to this Agreement, the Trigger Date,
as defined in Section 1(a) of the Escrow Agreement dated September 29, 2014,
among the Seller, the Buyer, and the escrow agents designated therein (the
“Escrow Agreement”), shall automatically be extended to the last date of any new
Closing Date. The end of the Closing is considered the “Effective Time” and the
date that the Closing is accomplished is the “Effective Date.”

 

1.4           Seller Representations. In connection with the sale of the
Acquired Shares, the Seller represents and warrants to Knowledge Machine as
follows:

 

(a)              Owner of Acquired Shares. The Seller is the record and
beneficial owner and holder of the Acquired Shares as of the date hereof and
will continue to own the Acquired Shares until the delivery thereof to Knowledge
Machine on the Closing Date.

 

1

 

 

 

(b)             Affiliate Status. Seller is an “affiliate” of the Company as
defined in Rule 144 promulgated by the SEC under the Securities Act.

 

(c)              Acquired Shares Free and Clear of Encumbrances. All of the
Acquired Shares are or will be on the Closing Date owned free and clear of all
liens, encumbrances, charges and assessments of every nature and subject to no
restrictions with respect to transferability.

 

(d)             Disposition Power and Authority. Seller currently has, and will
have at Closing, full power and authority to dispose, assign, and transfer the
Acquired Shares in accordance with the terms of this Agreement.

 

(e)              Voting Power. Seller currently has, and will have at Closing,
full power and authority to vote the Acquired Shares, without restriction of any
kind.

 

(f)              Outstanding Commitments. Except for this Agreement, there are
no outstanding options, contracts, calls, commitments, agreements or demands of
any character relating to the Acauired Shares.

 

(g)             No Third Party Interests. No other person has or will have any
pecuniary interest in the Acquired Shares or any right to the proceeds from the
sale of the Acquired Shares.

 

1.5           Purchaser Representations. In connection with the purchase of the
Acquired Shares, Knowledge Machine represents and warrants to the Company as
follows:

 

(a)              Restricted Securities. Knowledge Machine understands that the
Acquired Shares have not been registered pursuant to the Securities Act, or any
state securities act, and thus are “restricted securities” as defined in Rule
144 promulgated by the SEC.

 

(b)             Investment Purpose. Knowledge Machine acknowledges that the
Acquired Shares are being purchased for its own account, for investment, and not
with the present view towards the distribution, assignment, or resale to others
or fractionalization in whole or in part.

 

(c)              Limitations on Resale; Restrictive Legend. Knowledge Machine
acknowledges that it will not sell, assign, hypothecate, or otherwise transfer
any rights to, or any interest in, the Acquired Shares except (i) pursuant to an
effective registration statement under the Securities Act, or (ii) in any other
transaction which, in the opinion of counsel acceptable to the Company, is
exempt from registration under the Securities Act, or the rules and regulations
of the SEC thereunder. Knowledge Machine also acknowledges that an appropriate
legend will be placed upon each of the certificates representing the Acquired
Shares stating that the Acquired Shares have not been registered under the
Securities Act and setting forth or referring to the restrictions on
transferability and sale of the Acquired Shares.

 

(d)             Information. The undersigned representative of Knowledge Machine
has been furnished with (i) all requested materials relating to the business,
finances, and operations of the Company; (ii) information deemed material to
making an informed investment decision; and (iii) additional requested
information necessary to verify the accuracy of any documents furnished to the
undersigned by the Company. Such person has had access to all of the SEC
Reports. Such person has been afforded the opportunity to ask questions of the
Company and its management and to receive answers concerning the terms and
conditions of the stock issuance.

 

2

 

 

 

(e)              Knowledge and Experience in Business and Financial Matters. The
undersigned representative of Knowledge Machine has such knowledge and
experience in business and financial matters that he is capable of evaluating
the risks of the prospective investment, and that the financial capacity of
Knowledge Machine is of such proportion that the total cost of the Acquired
Shares would not be material when compared with its total financial capacity.

 

1.6           Transfer of Acquired Shares. Upon completion of the Closing, the
Company shall promptly cause its transfer agent to transfer the Acquired Shares
to Knowledge Machine.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY

 

The Seller and the Company represent and warrant to Knowledge Machine that all
of the statements contained in this Article are true as of the date of this
Agreement (or, if made as of a specified date, as of such date) except as
otherwise provided in this Agreement.

 

2.1           Due Incorporation. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
with all requisite power and authority to own, lease and operate its properties
and to carry on its business as it is now being owned, leased, operated, and
conducted. The Company does not have any wholly or partially owned subsidiaries
and does not own any economic, voting or management interests in any other
Person. Copies of the certificate of incorporation, bylaws, certificate of
organization, and/or operating agreement of the Company, as the case may be (the
“Organizational Documents”) that have been made available to Knowledge Machine
are true, complete and accurate in all respects. The Company minutes and Company
records that have been made available to Knowledge Machine are true, complete,
and accurate in all mutual respects. The capital stock register and transfer
records of the Company that have been made available to Knowledge Machine are
true, complete and accurate in all respects.

 

2.2           Due Authorization. The Seller and the Company have full capacity,
power, and authority to enter into this Agreement and to consummate the
Transaction contemplated hereby. The execution, delivery, and performance by the
Seller and the Company of this Agreement have been duly and validly approved and
no other actions or proceedings are necessary to authorize this Agreement and
the Transaction contemplated hereby. The Seller and the Company have both duly
and validly executed and delivered this Agreement. This Agreement constitutes
the legal, valid, and binding obligation of the Seller and the Company,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other laws from time to time in effect which affect creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

2.3           Consents; Non-Contravention. No Permit or filing or registration
with, any Governmental Authority or any other Person not a party to this
Agreement, is necessary in connection with the execution, delivery, and
performance by the Seller or the Company of this Agreement or the consummation
of the Transactions contemplated hereby, or for the lawful continued operation
by the Company following the Effective Time of the respective businesses
currently conducted by the Company. The execution, delivery, and performance by
the Seller and the Company of this Agreement will not (i) violate any Law; (ii)
violate or conflict with, result in a breach or termination of, or constitute a
default (or a circumstance which, with or without notice or lapse of time or
both, would constitute a default) under any of the Seller and the Company’s
material Contracts; (iii) give any third party any additional right (including a
termination right) under, permit cancellation of, or result in the creation of
any Lien (except for any Lien for taxes not yet due and payable) upon any of the
assets or properties of the Seller and the Company under any Contract to which
the Seller or the Company a party or by which the Seller or the Company or any
of their respective assets or properties are bound; (iv) permit the acceleration
of the maturity of any indebtedness of the Seller and the Company or
indebtedness secured by the Seller and the Company’s assets or properties; (v)
violate or conflict with any provision of the articles of incorporation or
bylaws of the Company; or (vi) result in the activation of any anti-dilution
rights or a reset or re-pricing of any debt or security instrument of any
creditor or equity holder of the Company except as provided for in this
Agreement.

 

3

 

 

 

2.4           Capitalization.

 

(a)           The authorized capital stock of the Company consists of 70,000,000
shares of the Company common stock (“Company Common Stock”) and 5,000,000 shares
of the Company preferred stock. On the date hereof, there are issued and
outstanding 5,000,000 shares of the Company Common Stock and no shares of
preferred stock. All of the issued and outstanding shares of the Company Common
Stock are validly issued, fully paid, and non-assessable and the issuance
thereof was not subject to preemptive rights or was issued in compliance
therewith.

 

(b)           The Company represents as follows: (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens suffered or permitted by the Company; (ii) there are no outstanding
debt securities; (iii) there are no outstanding shares of capital stock,
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, or Contracts by which the Company is or
may become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company; (iv) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (v) there are no outstanding securities
of the Company which contain any redemption or similar provisions, and there are
no Contracts by which the Company is or may become bound to redeem a security of
the Company; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the shares as described in this Agreement; (vii) the Company does not have any
stock appreciation rights agreements or any similar agreement; and (viii) there
is no dispute as to the class of any shares of the Company’s capital stock.

 

(c)           To the Knowledge of the Seller and the Company, (i) neither Seller
nor the Company has any control over the other shareholders of the Company or
the shares of Company Common Stock held by these parties; (ii) each such
shareholder purchased his, her, or its shares of Company Common Stock with his,
her, or its individual funds without contribution from any outside party; (iii)
such shares were acquired by these shareholders without agreement or
understanding as to voting or disposition of the shares; (iv) no other party as
any right or interest in or to such shares; (v) no other person has or will have
any right to any proceeds from the sale of these shares; and (vi) no other
shareholder of the Company is an affiliate of the Company or the Seller as such
term is defined in Rule 144 promulgated by the SEC under the Securities Act.

 

2.5           No Material Liabilities. Except as set forth in Schedule 2.5 the
Company has no material debts, liabilities or obligations of any nature.

 

4

 

 

 

2.6             Contracts. Schedule 2.6 sets forth each material Contract
(including insurance Contracts) of the Company. The Company has delivered to
Knowledge Machine a correct and complete copy of each material Contract set
forth in Schedule 2.6. Except as set forth in Schedule 2.6, with respect to each
such Contract: (i) the Contract is legal, valid, binding, enforceable, and in
full force and effect; (ii) the Contract will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the Transaction; (iii) no party is in breach of default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default or permit termination, modification, or acceleration, under
the Contract; and (iv) no party has repudiated any provision of the Contract.

 

2.7             SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act since its S-1 registration
statement filed on September 13, 2013 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports (the “Company Financial Statements”) comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP (except (i)
as may be otherwise indicated in the Company Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

2.8             Material Changes; Undisclosed Events, Liabilities or
Developments. Since the period covered by the Company Financial Statements,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected, individually or in the aggregate, to result in or cause a Company
Material Adverse Effect or would cause the Company to become a shell company as
defined in Rule 405 promulgated by the SEC under the Securities Act, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate. Except for the transactions contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company that would result in or cause a Company Material Adverse Effect.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy or similar law nor does the
Company have any Knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or similar proceedings against it or the Seller.

 

5

 

 

 

2.9             Litigation. There are no actions, suits, arbitrations,
regulatory proceedings or other litigation, proceedings or governmental
investigations pending or, to the Knowledge of the Seller or the Company,
threatened against the Company or any of its officers or directors in their
capacity as such, or any of its properties or businesses or against the Seller,
and the Seller and the Company have no Knowledge of any facts or circumstances
which may reasonably be likely to give rise to any of the foregoing. Neither the
Seller nor the Company is subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any court or other Governmental
Authority. Neither the Seller nor the Company has entered into any agreement to
settle or compromise any proceeding pending or threatened in writing against it
which has involved any obligation for which the Company has any continuing
obligation. There are no claims, actions, suits, proceedings, or investigations
pending or, to the Knowledge of the Seller or the Company, threatened by or
against the Seller or the Company with respect to this Agreement or in
connection with the Transaction contemplated hereby, and the Seller and the
Company have no reason to believe there is a valid basis for any such claim,
action, suit, proceeding, or investigation.

 

2.10          Full Disclosure. No representation or warranty by the Seller or
the Company contained in this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary, in light of the
circumstances under which it was made, to make any of the representations and
warranties therein not misleading.

 

2.11          Financial Statements; Undisclosed Liabilities; Promotions and
Allowances; Inventory. The Company Financial Statements (i) have been prepared
from the books and records of the Company in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby and (ii) fairly present,
in all material respects, the financial condition of the Company and the results
of operations and cash flow of each of the Company for the periods covered
thereby. The statements of operations included in the Company Financial
Statements do not include any item of special or non-recurring income, except as
specifically identified therein. Since the date of the Company Financial
Statements, the Company (i) has conducted its business in the ordinary course of
business consistent with past practice and in a commercially reasonable manner,
(ii) has not incurred any liabilities, debts or obligations (whether absolute,
accrued, contingent or otherwise), except for liabilities incurred in the
ordinary course of business consistent with past practice and in a commercially
reasonable manner, which such liabilities are consistent with the
representations and warranties contained in this Agreement and (iii)
notwithstanding anything to the contrary in clause (i) or (ii) of this sentence,
has not incurred any liability, debt or obligation (whether absolute, accrued,
contingent or otherwise) to or of any Affiliated Person or made any Affiliate
Loans. Since the date of the Company Financial Statements, no event has occurred
or facts or circumstances exist which, individually or in the aggregate, has had
or is reasonably likely to result in a Company Material Adverse Effect.

 

2.12          Taxes. The Company has timely filed with the appropriate taxing
authorities all Returns required to be filed by it (taking into account any
extension of time to file). The information on such Returns is complete and
accurate. The Company has paid, or, where payment is not yet due, has
established an adequate accrual on the most recent balance sheet, in accordance
with GAAP for the payment of all Taxes (whether or not shown on any Return) due
and payable. There are no liens for Taxes (other than for Permitted
Encumbrances) upon the properties or assets of any of the Company. No unpaid (or
unreserved in accordance with GAAP) and unresolved deficiencies for Taxes have
been claimed, proposed or assessed, in each case in writing, by any taxing
authority or other Governmental Authority with respect to any of the Company and
there are no pending or, to the Knowledge of Seller and the Company, threatened
audits, investigations, claims or assessments for or relating to any liability
in respect of Taxes of or with respect to the Company.

 

6

 

 

 

2.13         Real, Personal and Intellectual Property. The Company’s assets are
set forth on Schedule 2.13.

 

(a)           Schedule 2.13 contains a complete list by address of all real
property owned, leased, operated or used by the Company (collectively, the “Real
Property”), indicating the nature of the interest of the Company (the “Real
Property Interests”). No litigation, condemnation, expropriation, eminent domain
or similar proceeding affecting all or any portion of any Real Property is
pending or, to the Knowledge of Seller and the Company, threatened. The Company
has furnished to Knowledge Machine true, correct, and complete copies of all
documents relating to the Real Property Interests (the “Real Property
Documents”). The Company is not a party to any oral agreements with respect to
any Real Property Interest and there are no other oral agreements with respect
to any Real Property Interest. No Real Property Document requires that the
consent or approval of any third party be obtained in order to consummate the
transactions contemplated by this Agreement, nor do such transactions violate
any Real Property Document or cause the Company to be in default under any Real
Property Document. Neither the Company nor Seller has given or received a notice
of default under any Real Property Document, nor is in default thereunder. No
option to extend, renew, surrender, terminate or purchase arising under any Real
Property Document has been exercised by any the Company nor by any other party
thereto. No guaranty or other undertaking with respect to the performance of any
obligation arising under any Real Property Document has been delivered by the
Company.

 

(b)           Except as set forth in Schedule 2.13, the Company has good and
marketable title to all of the properties and assets, real and personal,
tangible and intangible, it owns or purports to own, including those reflected
on its books and records and on the most recent balance sheet (except those sold
or disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practice and in a commercially reasonable manner), free and
clear of all Encumbrances, except for Permitted Encumbrances. The Company has a
valid and enforceable fee, leasehold, license or other interest in all of the
other properties and assets, real or personal, tangible or intangible, which are
used in the operation of the business of the Company as presently conducted,
free and clear of all Encumbrances, except for Permitted Encumbrances.

 

(c)           All Company IP Rights are set forth in Schedule 2.13. The Company
IP Rights are sufficient to conduct the business of the Company as now conducted
and as is expected to be conducted as of the Closing. To the Knowledge of the
Seller and the Company, no Person is infringing, misappropriating, or otherwise
violating any Company IP Rights and the Company is not infringing,
misappropriating, or otherwise violating any IP rights of any other Person.

 

2.14         Compliance with Laws. The Company is not subject to or in default
under any order of any court, Governmental Authority or other agency or
arbitration board or tribunal to which it is or was subject; and the Company is
not in violation of any Laws (including, but not limited to, those relating to
environmental, safety, building, product safety or health standards or labor or
employment matters), except for such violations as would not, individually or in
the aggregate, have a Company Material Adverse Effect. The businesses of the
Company have been conducted in material compliance with all Applicable Laws,
except to the extent failure, individually or in the aggregate, would not have a
Company Material Adverse Effect.

 

2.15         Employees. Schedule 2.15 sets forth each full or part-time employee
of the Company. The Company does not have any unpaid wages, salaries or other
commitments to employees.

 

7

 

 

 

2.16          Environmental Matters. The Company is, and has been, in material
compliance with all Environmental Laws. There has been no release or threatened
release of any pollutant, petroleum or any fraction thereof, contaminant or
toxic or hazardous material (including toxic mold or asbestos), substance or
waste (each a “Hazardous Substance”) by the Company, and to the Knowledge of the
Seller by any third party, on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company. There have been no
Hazardous Substances generated by the Company that have been disposed of or come
to rest at any site that has been included in any published U.S. federal, state
or local “superfund” site list or any other similar list of hazardous or toxic
waste sites published by any Governmental Authority in the United States.

 

2.17          Transactions with Affiliated Persons. The Company has not, and has
not since its inception, in the ordinary course of business consistent with past
practice or otherwise, directly or indirectly, (a) purchased, leased or
otherwise acquired any property or obtained any services from, or sold, leased
or otherwise disposed of any property or furnished any services to, any
Affiliated Person; (b) the Company does not owe any amount to any Affiliated
Person; (c) no Affiliated Person owes any amount to any of the Company; and (d)
no part of the property or assets of any Affiliated Person is used by the
Company in the conduct or operation of its business.

 

2.18          Brokers and Finders. Except as set forth in Schedule 2.18, no
broker, finder or investment advisor has been engaged by Seller or by the
Company in connection with the Transaction contemplated by this Agreement.

 

2.19          Shell Status. To the Knowledge of the Seller and the Company, the
Company is not a “shell company” as defined in Rule 405 promulgated by the SEC
under the Securities Act, is not a “blank check” company subject to Rule 419
promulgated by the SEC under the Securities Act, and has never been, is not now,
and will not be at Closing, subject to the limitations set forth in Rule 144(i)
promulgated by the SEC under the Securities Act.

 

ARTICLE III.
REPRESENTATIONS OF THE KNOWLEDGE MACHINE

 

Knowledge Machine represents and warrants to the Seller that all of the
statements contained in this Article are true as of the date of this Agreement
(or, if made as of a specified date, as of such date) except as otherwise
provided in this Agreement.

 

3.1             Due Incorporation; Foreign Qualification. Knowledge Machine is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, with all requisite power and authority to own, lease and
operate its properties and to carry on its businesses as they are now being
owned, leased, operated, and conducted.

 

3.2             Due Authorization. Knowledge Machine has full power and
authority to enter into this Agreement and to consummate the Transaction
contemplated hereby. The execution, delivery and performance by Knowledge
Machine of this Agreement have been duly and validly approved and authorized by
the boards of directors and no other actions or proceedings on the part of
Knowledge Machine is necessary to authorize this Agreement or the transactions
contemplated hereby. Knowledge Machine has duly and validly executed and
delivered this Agreement. This Agreement constitutes the legal, valid, and
binding obligation of Knowledge Machine, enforceable in accordance with its
terms as to Knowledge Machine, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or other laws from time to time in effect which affect creditors’
rights generally, and by general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

8

 

 

 

3.3             Non-Contravention. No Permit or filing or registration with, any
Governmental Authority, or any other Person not a party to this Agreement, is
necessary in connection with the execution, delivery and performance by
Knowledge Machine of this or the consummation of the Transaction contemplated
hereby, or for the lawful continued operation of the respective businesses
currently conducted by Knowledge Machine following the Effective Time. There are
no Contracts to which Knowledge Machine is a party that require a novation or
consent to the Merger or change of control, as the case may be, prior to the
Effective Time. The execution, delivery, and performance Knowledge Machine of
this Agreement does not and will not (i) violate any Law; (ii) violate or
conflict with, result in a breach or termination of, or constitute a default (or
a circumstance which, with or without notice or lapse of time or both, would
constitute a default) under any Contract; (iii) give any third party any
additional right (including a termination right) under, permit cancellation of,
or result in the creation of any Lien (except for any Lien for taxes not yet due
and payable) upon any of the assets or properties of Knowledge Machine under any
Contract to which Knowledge Machine is a party or by which Knowledge Machine or
any of its assets or properties are bound; (iv) permit the acceleration of the
maturity of any indebtedness of Knowledge Machine or indebtedness secured by
Knowledge Machine’s assets or properties; (v) violate or conflict with any
provision of the Certificate of Incorporation or Bylaws of Knowledge Machine; or
(vi) result in the activation of any anti-dilution rights or a reset or
re-pricing of any debt or security instrument of any creditor or equity holder
of Knowledge Machine except as provided for in this Agreement.

 

3.4             Litigation. There are no actions, suits, arbitrations,
regulatory proceedings or other litigation, proceedings or governmental
investigations pending or, to the Knowledge of the Knowledge Machine, threatened
against Knowledge Machine or any of its officers or directors, in their
capacities as such, control persons, or any properties or businesses of the
Company or any of its officers or directors; and, to the Knowledge of Knowledge
Machine, there are no facts or circumstances which may reasonably be likely to
give rise to any of the foregoing. The Company is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any court
or other Governmental Authority; and Knowledge Machine has not entered into any
agreement to settle or compromise any proceeding pending or threatened in
writing which has involved any obligation for which Knowledge Machine has any
continuing obligation. There are no claims, actions, suits, proceedings or
investigations pending or, to the Knowledge of Knowledge Machine, threatened by
or against Knowledge Machine with respect to this Agreement or in connection
with the transactions contemplated hereby, and Knowledge Machine has no reason
to believe there is a valid basis for any such claim, action, suit, proceeding
or investigation.

 

3.5             Compliance with Laws. Knowledge Machine is not subject to or in
default under any order of any court, Governmental Authority or other agency or
arbitration board or tribunal to which it is or was subject; and Knowledge
Machine is not in violation of any Laws (including, but not limited to, those
relating to environmental, safety, building, product safety or health standards
or labor or employment matters), except for such violations as would not,
individually or in the aggregate, have a Knowledge Machine Material Adverse
Effect. The businesses of the Company have been conducted in material compliance
with all Applicable Laws, except to the extent failure, individually or in the
aggregate, would not have a Knowledge Machine Material Adverse Effect.

 

3.6             Full Disclosure. No representation or warranty by Knowledge
Machine contained in this Agreement contains any untrue statement of material
fact or omits to state a material fact necessary, in light of the circumstances
under which it was made, to make any of the representations and warranties
therein not misleading.

 

9

 

 

 

ARTICLE IV.
COVENANTS

 

4.1             Implementing Agreement. Subject to the terms and conditions
hereof, each party hereto shall use its commercially reasonable efforts to take,
or cause to be taken, all appropriate action required of it to consummate and
make effective the Transaction contemplated by this Agreement.

 

4.2             Access to Information and Facilities; Confidentiality. From and
after the date of this Agreement, the Company shall allow Knowledge Machine and
its representatives access during normal business hours to all of the
facilities, properties, books, Contracts, commitments and records of the Company
and shall make the officers and employees of the Company available to Knowledge
Machine and its representatives as Knowledge Machine or its representatives from
time to time reasonably requests. The Company shall furnish Knowledge Machine
and its representatives with any and all information concerning Knowledge
Machine and its subsidiaries, which Knowledge Machine or its representatives
reasonably request and can be obtained by the Company without unreasonable
effort or expense. With respect to the information disclosed pursuant to this
Section, the parties shall maintain the confidentiality of any material
non-public information furnished by the other party.

 

4.3             Preservation of Business. Subject to the terms of this
Agreement, from the date of this Agreement until the Closing Date, the Company
and Knowledge Machine shall operate only in the ordinary and usual course of
business consistent with past practice, and shall use reasonable commercial
efforts to: (a) preserve intact the present business organization, and (b) not
permit any action or omission within its control which would cause any of the
representations or warranties of the Company contained herein to become
inaccurate in any material respect.

 

4.4             Certain Notices. From and after the date of this Agreement until
the Effective Time, each party hereto shall promptly notify the other party
hereto of: (a) the occurrence, or non-occurrence, of any event that would be
likely to cause any condition to the obligations of any party to effect the
Transaction contemplated by this Agreement not to be satisfied; or (b) the
failure of the Company or Knowledge Machine, as the case may be, to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it pursuant to this Agreement which would reasonably be expected to result in
any condition to the obligations of any party to effect the Transaction
contemplated by this Agreement not to be satisfied; provided, however, that the
delivery of any notice pursuant to this Section will not cure any breach of any
representation or warranty requiring disclosure of such matter prior to the date
of this Agreement or otherwise limit or affect the remedies available hereunder
to the party receiving such notice.

 

4.5             Consents and Approvals. The parties shall use commercially
reasonable efforts to obtain all consents, approvals, certificates, and other
documents required in connection with the performance by it of this Agreement
and the consummation of the transactions contemplated hereby. The parties shall
make all filings, applications, statements, and reports to all Governmental
Authorities and other Persons that are required to be made prior to the Closing
Date by or on behalf of the parties pursuant to Applicable Law or one of the
parties’ material Contracts in connection with this Agreement and the
transactions contemplated hereby.

 

4.6             Supplemental Information. From time to time prior to the
Closing, the parties, shall promptly disclose to the parties of this Agreement,
in writing, any matter hereafter arising which, if existing, occurring or known
at the date of this Agreement would have been required to be disclosed to the
other parties hereto or which would render inaccurate any of the
representations, warranties or statements set forth in this Agreement.

 

10

 

 

 

4.7             Purchase of Knowledge Machine. Prior to or at Closing, the
Company shall duly authorize the following to be effective immediately following
Closing: (i) the purchase of all of the outstanding shares of Knowledge Machine
solely in return for 37,625,000 post-split shares of Company Common Stock; (ii)
a ten-for-one forward stock split of the 1,000,000 shares of Company Common
Stock held by shareholders other than the Seller; (iii) an amendment to the
Company’s Articles of Incorporation to change the name of the Company to a name
designated by Knowledge Machine; and (iv) the appointment of two new directors
of the Company designated by Knowledge Machine.

 

4.8             Spinout of Prior Business. Promptly following the acquisition of
Knowledge Machine by the Company, the Company shall sell the prior business of
the Company to the Seller for $22,300 payable with 1,535,284 of the Shares,
which Shares shall be cancelled and returned to the authorized but unissued
shares of the Company.

 

4.9             Resignation of Current Management. At Closing the Seller shall
tender his resignation as an officer of the Company. Upon completion of the
purchase of Knowledge Machine and the spinout of the prior business, Seller
shall resign as a director of the Company.

 

4.10          Satisfaction of Liabilities. Except as provided herein, prior to
Closing the Company must satisfy all outstanding liabilities, including all
material liabilities as set forth in Schedule 2.5, of the Company such that at
Closing the Company will have no material liabilities. Notwithstanding the
foregoing, at Closing Knowledge Machine shall advance funds to the Company which
shall pay $14,200 to Seller as satisfaction in full of all obligations payable
by the Company to the Seller. In addition, at Closing Knowledge Machine shall
pay $1,500 to the escrow agent for Seller in accordance with the terms of the
Escrow Agreement.

 

4.11          Financial Statements and Records. Prior to Closing, Seller shall
deliver to Knowledge Machine audited financial statements for the fiscal year
ended July 31, 2014, suitable for inclusion in the Company’s annual report on
Form 10-K for the fiscal year then ended. In addition, at Closing Seller shall
deliver to Knowledge Machine all of the financial records of the Company,
including, but not limited to, sufficient records for the preparation of the
interim financial statements for the quarter ending October 31, 2014, suitable
for inclusion in the Company’s report on Form 10-Q for the period then ending.

 

4.12          Form 10-K and 10-Q. Following the Closing, the Seller shall
cooperate with the Company in the preparation of the annual report of the
Company on Form 10-K for the year ended July 31, 2014, and the quarterly report
of the Company on Form 10-Q for the quarter ending October 31, 2014.

 

4.13          Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws.
The Seller and the Company confirm that the funds represented as payments under
this Agreement will not represent proceeds of crime for the purpose of any
applicable anti-money laundering or anti-terrorist legislation, regulation or
guideline and the Target is in compliance with, and has not previously violated,
the United States of America Patriot Act of 2001, as amended through the date of
this Agreement, to the extent applicable to the Target and all other applicable
anti-money laundering, anti-corruption and anti-terrorism laws and regulations.

 

11

 

 

 

ARTICLE V.
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of the Seller under this Agreement are subject to the
satisfaction (or waiver by Knowledge Machine) of the following conditions
precedent on or before the Closing Date:

 

5.1             Representations and Warranties. Without supplementation after
the date of this Agreement, the representations and warranties of Knowledge
Machine contained in this Agreement must be, with respect to those
representations and warranties qualified by any materiality standard, true and
correct in all respects, as of the Closing Date, and with respect to all other
representations and warranties, true and correct in all material respects, as of
the Closing Date, with the same force and effect as if made as of the Closing
Date.

 

5.2             Compliance with Agreements and Covenants. Knowledge Machine must
have performed and complied in all material respects with all of its covenants,
obligations, and agreements contained in this Agreement to be performed and
complied with by it on or prior to the Closing Date.

 

5.3             Actions or Proceedings. No action or proceeding by any
Governmental Authority or other Person has been instituted or threatened which:
(a) is likely to have a Knowledge Machine Material Adverse Effect; or (b) could
enjoin, restrain or prohibit, or could result in substantial damages in respect
of, any provision of this Agreement or the consummation of the transactions
contemplated hereby.

 

ARTICLE VI.
CONDITIONS PRECEDENT TO OBLIGATIONS OF KNOWLEDGE MACHINE

 

The obligations of Knowledge Machine under this Agreement are subject to the
satisfaction (or waiver by the Seller) of the following conditions precedent on
or before the Closing Date:

 

6.1             Representations and Warranties. Without supplementation after
the date of this Agreement, the representations and warranties of the Seller and
the Company contained in this Agreement must be, with respect to those
representations and warranties qualified by any materiality standard, true and
correct in all respects, as of the Closing Date, and with respect to all other
representations and warranties, true and correct in all material respects, as of
the Closing Date, with the same force and effect as if made as of the Closing
Date.

 

6.2             Compliance with Agreements and Covenants. The Seller and the
Company must have performed and complied in all material respects with all of
their covenants, obligations, and agreements contained in this Agreement to be
performed and complied with by it on or prior to the Closing Date.

 

6.3             No Material Assets or Liabilities. At the Closing Date, except
for the assets transferred to the Seller and the cancellation of all debts owed
to the Seller, the Company must have no material assets or liabilities.

 

6.4             Actions or Proceedings. No action or proceeding by any
Governmental Authority or other Person has been instituted or threatened which:
(a) is likely to have a Company Material Adverse Effect; or (b) could enjoin,
restrain or prohibit, or could result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby.

 

12

 

 

 

ARTICLE VII.
DELIVERIES AT CLOSING

 

7.1           Knowledge Machine Closing Deliveries. At the Closing, in addition
to any other documents or agreements required under this Agreement, Knowledge
Machine shall deliver to the Company and the Seller the following:

 

(a)              Resolutions of the Board of Directors of Knowledge Machine duly
authorizing this Agreement and the Transactions and the sale of Knowledge
Machine in compliance with Section 4.7;

 

(b)             The $35,800 for purchase of the Acquired Shares in compliance
with Section 1.2, $14,200 for satisfaction of Company debt in compliance with
Section 4.10, and $1,500 for payment to the escrow agent in accordance with
Section 4.10, which funds will be transferred to the escrow agent for Seller for
disbursal; and

 

(c)              All other instruments and documents that the Seller and the
Company and their counsel, in the reasonable exercise of their reasonable
discretion, deem necessary: (i) to fulfill any obligation required to be
fulfilled by Knowledge Machine on the Closing Date; and (ii) to evidence
satisfaction of any conditions to Closing.

 

7.2           The Seller and the Company Closing Deliveries. At the Closing, or
prior thereto, in addition to any other documents or agreements required under
this Agreement, the Seller and the Company must deliver to Knowledge Machine the
following:

 

(a)              Resolutions of the Board of Directors of the Company duly
authorizing this Agreement and the Transactions, and the purchase of Knowledge
Machine, forward stock split, name change and appointment of new directors in
compliance with Section 4.7;

 

(b)      Written confirmation from Seller’s escrow agent that the funds set
forth in Section 7.1(b) were disbursed in accordance with the terms of this
Agreement;

 

(c)              The stock certificate(s) representing the Shares duly executed
by the Seller for cancellation and stock certificate(s) transferring the
Acquired Shares to Knowledge Machine, all duly endorsed for transfer;

 

(d)             Resignation of Seller as an officer in compliance with Section
4.9;

 

(e)              Proof of satisfaction of all debts of the Company in compliance
with Section 4.10;

 

(f)              The audited financial statements of the Company in compliance
with Section 4.11;

 

(g)             All books and records of the Company, including, but not limited
to, the Company minute book, financial and accounting records, and tax returns;
and

 

(h)             All other instruments and documents that Knowledge Machine or
its counsel, in the reasonable exercise of their reasonable discretion, deems
necessary: (i) to fulfill any obligation required to be fulfilled by the Seller
and the Company on the Closing Date; and (ii) to evidence satisfaction of any
conditions to Closing.

 

13

 

 

 

ARTICLE VIII.
TERMINATION

 

8.1           Agreement Termination. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the Transaction
contemplated hereby may be abandoned at any time prior to the Closing Date, only
as follows:

 

(a)           by mutual written agreement of the parties;

 

(b)           by the Seller or the Company (if the Seller or the Company are not
then in material breach of their obligations under this Agreement) if: (i) a
material default or breach by Knowledge Machine with respect to the due and
timely performance of any of its covenants and agreements contained herein and
such default is not cured within ten (10) days; (ii) Knowledge Machine makes an
amendment or supplement to any Schedule hereto and such amendment or supplement
reflects a Knowledge Machine Material Adverse Effect after the date of this
Agreement; or (iii) a Knowledge Machine Material Adverse Effect occurs after the
date of this Agreement.

 

(c)           by Knowledge Machine (if Knowledge Machine is not then in material
breach of its obligations under this Agreement) if: (i) a material default or
breach shall be made by Seller or the Company with respect to the due and timely
performance of any of its covenants and agreements contained herein and such
default is not cured within ten (10) days; (ii) the Seller or the Company makes
an amendment or supplement to any schedule hereto and such amendment or
supplement reflects a Company Material Adverse Effect after the date of this
Agreement; or (iii) a Company Material Adverse Effect occurs after the date of
this Agreement.

 

(d)           by any of the parties if the Closing has not occurred by October
31, 2014.

 

8.2           Effect of Termination. In the event of termination of this
Agreement authorized pursuant to this Article, written notice thereof shall be
given to the other parties and all obligations of the parties will terminate
and, except as otherwise provided in this Section, no party will have any right
against any other party hereto for any loss, damage, expense (including
out-of-pocket expenses) or liability, including, without limitation, reasonable
attorneys’ fees and disbursements arising out of the preparation and execution
of this Agreement, fulfilling in whole in part its obligations under this
Agreement or otherwise incurred by a party in any action or proceeding between
such party and the other party hereto or between such party and a third party,
which is determined to have been sustained, suffered or incurred by a party and
to have arisen from or in connection with an event or state of facts which is
subject to claim under this Agreement.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1           Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:

 

“Affiliate Loans” means loans made to Affiliated Persons by the Company.

 

“Affiliated Person” means the Seller, any immediate family member of the Seller,
or any other Person that, directly or indirectly, alone or together with others,
controls, is controlled by or is under common control with the Company, the
Seller or any immediate family member of the Seller.

 

“Applicable Law” means all Laws, to the extent applicable to any Person.

 

14

 

 

“Business Day” means any day that is not a Saturday or Sunday or a legal holiday
on which banks are authorized or required by law to be closed in New York, New
York.

 

“Company IP Rights” means all intellectual property rights used in the business
of the Company that is owned, used or held for use by the Company.

 

“Company Material Adverse Effect” means any change or effect that is, or is
reasonably likely to be, materially adverse to the business, assets and
liabilities (taken together), financial condition or operations or results of
operations of the Company and its subsidiaries, taken as a whole; provided,
however, that none of the following will be deemed (either alone or in
combination) to constitute such a change or effect: (a)(i) any adverse change
attributable to the announcement or pendency of the transactions contemplated by
this Agreement; or (ii) any adverse change attributable to or conditions
generally affecting the United States economy or financial markets in general;
(b) any act or threat of terrorism or war anywhere in the world, any armed
hostilities or terrorist activities anywhere in the world, any threat or
escalation of armed hostilities or terrorist activities anywhere in the world or
any governmental or other response or reaction to any of the foregoing; or (c)
any action by the Company or the Merger Sub approved or consented to in writing
by the Target.

 

“Contract” shall mean any contract, lease, arrangement, commitment or
understanding, sales order, purchase order, agreement, indenture, mortgage,
note, bond, instrument or license, whether written or verbal, which is intended
or purports to be a binding and enforceable agreement.

 

“Encumbrance” means any lien, pledge, mortgage, security interest, charge,
restriction, adverse claim or other encumbrance of any kind or nature
whatsoever.

 

“Environmental Law” means any Law that governs protection or improvement of
human health or the environment.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Governmental Authority” means, in addition to what is stated in Section 9.1,
the following: (a) the government of the United States: (b) the government of
any foreign country; (c) the government of any state or political subdivision of
the government of the United States or the government of any foreign country; or
(d) any entity, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Hazardous Substance” means without regard to amount or concentration (a) any
element, compound, gas or chemical that is defined, listed, classified or
regulated as hazardous or toxic under any Environmental Law, including, without
limitation, any material or substance that is defined as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “subject waste,” “contaminant,” “toxic waste,”
“toxic substance” or similar term under any provision of any Environmental Law;
(b) petroleum, petroleum-based or petroleum-derived products; and (c) any
substance containing polychlorinated biphenyls, asbestos, lead, urea
formaldehyde or radon gas.

 

“Knowledge” means, as it relates to the Company, the actual knowledge of the
Seller, in each case upon reasonable inquiry; and as it relates to Knowledge
Machine, the actual knowledge of Vivek R. Dave, in each case upon reasonable
inquiry.

 

15

 

 

“Knowledge Machine Material Adverse Effect” means any change or effect that is,
or is reasonably likely to be, materially adverse to the business, assets, and
liabilities (taken together), financial condition or operations or results of
operations of the Knowledge Machine and its subsidiaries, taken as a whole;
provided, however, that none of the following will be deemed (either alone or in
combination) to constitute such a change or effect: (a) (i) any adverse change
attributable to the announcement or pendency of the transactions contemplated by
this Agreement; or (ii) any adverse change attributable to or conditions
generally affecting the technology industry as a whole; the United States
economy or financial markets in general; or any foreign economy or financial
markets in any location where Knowledge Machine has material operations or
sales; (b) any act or threat of terrorism or war anywhere in the world, any
armed hostilities or terrorist activities anywhere in the world, any threat or
escalation of armed hostilities or terrorist activities anywhere in the world or
any governmental or other response or reaction to any of the foregoing; or (c)
any action by Knowledge Machine approved or consented to in writing by the
Company.

 

“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree, settlement agreement or governmental requirement
enacted, promulgated, entered into, agreed or imposed by any Governmental
Authority.

 

“Lien” means any mortgage, lien, charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance upon any of the assets or properties of any Person.

 

The terms “material” and “materially” when used in this Agreement refer, with
respect to a given Person, to a level of significance that would have affected
any decision of a reasonable person in that Person’s position regarding whether
to enter into this Agreement or would affect any decision of a reasonable person
in that Person’s position regarding whether to consummate the transactions
contemplated by this Agreement.

 

“Permitted Encumbrances” means (i) liens for Taxes not yet due and payable or
which are being diligently contested in good faith by appropriate proceedings
and as to which appropriate reserves (to the extent required by GAAP) have been
established in the books and records of each of the Companies; (ii) mechanics’,
materialmen’s, carriers’, warehousemen’s, landlord’s and similar liens securing
obligations not yet delinquent or which are being diligently contested in good
faith by appropriate proceedings and as to which appropriate reserves (to the
extent required by GAAP) have been established in the books and records of each
of the Companies; (iii) such imperfections of title, Encumbrances and easements,
restrictive covenants and rights of way as do not and will not materially
detract from or interfere with the use of the properties subject thereto or
affected thereby, or otherwise materially impair business operations involving
such properties; and (iv) platting, subdivision, zoning, building and other
similar legal requirements affecting the building, structures and other
improvements located on any real property whether or not of record.

 

“Person” means any corporation, proprietorship, firm, partnership, limited
partnership, trust, association, individual or other entity.

 

“Returns” means returns, reports, and information statements with respect to
Taxes required to be filed with the IRS or any other Governmental Authority,
domestic or foreign, including consolidated, combined and unitary tax returns.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

16

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Tax” or “Taxes” means taxes, fees, levies, duties, tariffs, imposts and
governmental impositions or charges of any kind payable to any Governmental
Authority in any jurisdiction, including (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, estimated, social security, workers’ compensation,
unemployment compensation, utility, severance, production, excise, stamp,
occupation, premiums, windfall profits, transfer and gains taxes, and (ii)
interest, penalties, additional taxes and additions to tax imposed with respect
thereto.

 

9.2             Other Definitions. In addition to the terms set forth in Section
9.2 and elsewhere in this Agreement, each of the following terms is defined in
the section set forth opposite such term:

 

Defined Term Location Acquired Shares §1.1 Agreement Preamble Closing §1.3
Closing Date §1.3 Company Preamble Company Common Stock §2.4 Company Financial
Statements §4.9 Effective Date §1.3 Effective Time §1.3 Escrow Agreement §1.3
Hazardous Substance §2.1 Knowledge Machine Preamble Organizational Documents
§2.1 Purchase Price §2.1 Real Property §2.13 Real Property Documents §2.13 Real
Property Interests §2.13 SEC Reports §2.7 Shares Preamble Transaction §1.1

 

9.3             Expenses. Except as otherwise expressly provided herein, each
party hereto shall bear its own expenses with respect to this Agreement and the
transactions contemplated hereby.

 

9.4             Amendment. This Agreement may only be amended, modified or
supplemented pursuant to a written agreement signed by each of the parties
hereto.

 

9.5             Non-Survival of Representation and Warranty Breach. No breach of
any of the representations and warranties in this Agreement by any party hereto,
or of any representation or warranty contained in any instrument delivered
pursuant to this Agreement by any party hereto, shall survive the Effective
Time. This Section shall not limit any covenant or agreement of the parties
which by its terms contemplates performance after the Effective Time.

 

17

 

 

9.6             Press Release; Public Announcements. The parties shall not make
any other public announcements in respect of this Agreement or the transactions
contemplated herein without prior consultation and written approval by the other
party as to the form and content thereof, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, any party may make any
disclosure which its counsel advises is required by Applicable Law or
regulation, in which case the other party will be given such reasonable advance
notice as is practicable in the circumstances and the parties shall use their
best efforts to cause a mutually agreeable release or announcement to be issued.

 

9.7             Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder must be in writing
(including electronic format) and shall be effective (i) upon delivery in person
(including by reputable express courier service) at the address set forth below;
(ii) upon delivery by facsimile (as verified by a printout showing satisfactory
transmission) at the facsimile number designated below (if sent on a business
day during normal business hours where such notice is to be received and if not,
on the first business day following such delivery where such notice is to be
received); (iii) by electronic mail (as verified by a printout showing
satisfactory transmission) at the electronic mail address set forth below (if
sent on a business day during normal business hours where such notice is to be
received and if not, on the first business day following such delivery where
such notice is to be received); or (iv) upon three business days after mailing
with the United States Postal Service if mailed from and to a location within
the continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below. Any party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other party
hereto in accordance herewith.

 

If to Knowledge Machine at: Knowledge Machine, Inc.   3344 Hill Street   San
Diego, CA 92106   Attention:  Vivek R. Dave   Facsimile No.: (619) 330-2200  
Email Address:  vivek.r.dave@nntech.com     With a copy (which does not
constitute notice) to:

 

Ronald N. Vance

  The Law Office of Ronald N. Vance & Associates, P.C.   1656 Reunion Avenue  
Suite 250   South Jordan, UT  84095   Facsimile No.  (801) 446-8803   Email
Address:  ron@vancelaw.us     If to the Seller or the Company at: Songbird
Development, Inc..  

1805 N. Carson Street, Suite X

Carson City, NV 89701

  Attention:  Igor Kaspruk, President   Facsimile No.:   Email Address:
developmentsongbird@gmail.com     With a copy (which does not constitute notice)
to: Jody M. Walker, Esq.   J. M. Walker & Associates   7841 S. Garfield Way  
Centennial, CO 80122   Facsimile No.:  (303) 482-2731   Email
Address:  jmwlkr85@gmail.com

 

18

 

 

 

9.8             Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect the right
of such party at a later time to enforce the same. No waiver by a party of any
condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in writing, and no waiver
in any one or more instances shall be deemed to be a further or continuing
waiver of any such condition or breach in other instances or a waiver of any
other condition or breach of any other term, covenant, representation or
warranty.

 

9.9             Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement are for convenience only and shall not be
deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender herein shall not
limit any provision of this Agreement. The use of the terms “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively.

 

9.10          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada,
without giving effect to the principles of conflicts of law thereof.

 

9.11          Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no assignment of any rights or obligations shall be made
by any party without the prior written consent of all the other parties hereto.

 

9.12          No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and, to the extent provided herein, their
respective directors, officers, employees, agents and representatives, and no
provision of this Agreement shall be deemed to confer upon other third parties
any remedy, claim, liability, reimbursement, cause of action or other right.

 

9.13          Further Assurances. Upon the reasonable request of the parties
hereto, the other parties hereto shall, on and after the Closing Date, execute
and deliver such other documents, releases, assignments and other instruments as
may be required to effectuate completely the transactions contemplated by this
Agreement.

 

9.14          Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall remain in full force and shall not be affected
thereby, and there shall be deemed substituted for such invalid, illegal or
unenforceable provision a valid, legal and enforceable provision as similar as
possible to the provision at issue.

 

9.15          Remedies Cumulative. The remedies provided in this Agreement shall
be cumulative and shall not preclude the assertion or exercise of any other
rights or remedies available by law, in equity or otherwise.

 

9.16          Entire Understanding. This Agreement sets forth the entire
agreement and understanding of the parties hereto and supersede all prior
agreements, arrangements and understandings between the parties.

 

9.17          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile transmissions of any signed original
document, or transmission of any signed facsimile document, shall constitute
delivery of an executed original. At the request of any of the parties, the
parties shall confirm facsimile transmission signatures by signing and
delivering an original document.

 

9.18          Exhibits and Schedules. Each of the exhibits and schedules
referenced in this Agreement is annexed hereto and is incorporated herein by
this reference and expressly made a part hereof.

 

[Signatures on following page]

 

19

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the date first above written.

 

 

KNOWLEDGE MACHINE: Knowledge Machine, Inc.                             By: /s/
Vivek Dave       Vivek Dave, President and CEO                          
COMPANY: Songbird Development Inc.                             By: /s/ Igor
Kaspruk       Igor Kaspruk, President                                   SELLER:
/s/ Igor Kaspruk     Igor Kaspruk, Individually  

 

 

 

20

 

